 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 4212 
 
AN ACT 
To prevent the introduction into commerce of unsafe drywall, to ensure the manufacturer of drywall is readily identifiable, to ensure that problematic drywall removed from homes is not reused, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the Drywall Safety Act of 2012.
2.Sense of CongressIt is the sense of Congress that—
(1)the Secretary of Commerce should insist that the Government of the People’s Republic of China, which has ownership interests in the companies that manufactured and exported problematic drywall to the United States, facilitate a meeting between the companies and representatives of the United States Government on remedying homeowners that have problematic drywall in their homes; and
(2)the Secretary of Commerce should insist that the Government of the People’s Republic of China direct the companies that manufactured and exported problematic drywall to submit to jurisdiction in United States Federal Courts and comply with any decisions issued by the Courts for homeowners with problematic drywall.
3.Drywall labeling requirement
(a)Labeling requirementBeginning 180 days after the date of the enactment of this Act, the gypsum board labeling provisions of standard ASTM C1264–11 of ASTM International, as in effect on the day before the date of the enactment of this Act, shall be treated as a rule promulgated by the Consumer Product Safety Commission under section 14(c) of the Consumer Product Safety Act (15 U.S.C. 2063(c)).
(b)Revision of standardIf the gypsum board labeling provisions of the standard referred to in subsection (a) are revised on or after the date of the enactment of this Act, ASTM International shall notify the Commission of such revision no later than 60 days after final approval of the revision by ASTM International. The revised provisions shall be treated as a rule promulgated by the Commission under section 14(c) of such Act (15 U.S.C. 2063(c)), in lieu of the prior version, effective 180 days after the Commission is notified of the revision (or such later date as the Commission considers appropriate), unless within 90 days after receiving that notice the Commission determines that the revised provisions do not adequately identify gypsum board by manufacturer and month and year of manufacture, in which case the Commission shall continue to enforce the prior version.
4.Sulfur content in drywall standard
(a)Rule on sulfur content in drywall requiredExcept as provided in subsection (c), not later than 2 years after the date of the enactment of this Act, the Consumer Product Safety Commission shall promulgate a final rule pertaining to drywall manufactured or imported for use in the United States that limits sulfur content to a level not associated with elevated rates of corrosion in the home.
(b)Rule making; consumer product safety standardA rule under subsection (a)—
(1)shall be promulgated in accordance with section 553 of title 5, United States Code; and
(2)shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).
(c)Exception
(1)Voluntary standardSubsection (a) shall not apply if the Commission determines that—
(A)a voluntary standard pertaining to drywall manufactured or imported for use in the United States limits sulfur content to a level not associated with elevated rates of corrosion in the home;
(B)such voluntary standard is or will be in effect not later than two years after the date of enactment of this Act; and
(C)such voluntary standard is developed by Subcommittee C11.01 on Specifications and Test Methods for Gypsum Products of ASTM International.
(2)Federal RegisterAny determination made under paragraph (1) shall be published in the Federal Register.
(d)Treatment of voluntary standard for purposes of enforcementIf the Commission determines that a voluntary standard meets the conditions in subsection (c)(1), the sulfur content limit in such voluntary standard shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058) beginning on the date that is the later of—
(1)180 days after publication of the Commission’s determination under subsection (c); or
(2)the effective date contained in the voluntary standard.
(e)Revision of voluntary standardIf the sulfur content limit of a voluntary standard that met the conditions of subsection (c)(1) is subsequently revised, the organization responsible for the standard shall notify the Commission no later than 60 days after final approval of the revision. The sulfur content limit of the revised voluntary standard shall become enforceable as a Commission rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058), in lieu of the prior version, effective 180 days after the Commission is notified of the revision (or such later date as the Commission considers appropriate), unless within 90 days after receiving that notice the Commission determines that the sulfur content limit of the revised voluntary standard does not meet the requirements of subsection (c)(1)(A), in which case the Commission shall continue to enforce the prior version.
(f)Future rulemakingThe Commission, at any time subsequent to publication of the consumer product safety rule required by subsection (a) or a determination under subsection (c), may initiate a rulemaking in accordance with section 553 of title 5, United States Code, to modify the sulfur content limit or to include any provision relating only to the composition or characteristics of drywall that the Commission determines is reasonably necessary to protect public health or safety. Any rule promulgated under this subsection shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).
5.Revision of remediation guidance for drywall disposal requiredNot later than 120 days after the date of the enactment of this Act, the Consumer Product Safety Commission shall revise its guidance entitled Remediation Guidance for Homes with Corrosion from Problem Drywall to specify that problematic drywall removed from homes pursuant to the guidance should not be reused or used as a component in production of new drywall. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
